Citation Nr: 0110639	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-09 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the residuals of 
left shoulder strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from June 1976 to February 
1984.

This appeal arises from an October 1999 rating decision of 
the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs, which denied service 
connection for a left shoulder disorder.  The veteran's 
notice of disagreement (NOD) was received in April 2000.  The 
RO issued the statement of the case (SOC) in April 2000.  The 
veteran's substantive appeal was received in May 2000.

The Board observes that the RO's initial rating decision in 
this case was issued in January 1999.  In response to that 
rating decision, the veteran submitted a statement through 
his representative indicating that, since that decision, the 
veteran had received treatment at VA facilities.  
Disagreement with the original rating decision was not noted.  
We note that the RO did not treat this communication as a 
NOD, nor did it analyze the identified evidence to determine 
whether it was new and material to the veteran's claim.


REMAND

The veteran submitted his claim for service connection of a 
left shoulder disorder in November 1998.  An October 1998 
outpatient treatment record from the VA Pittsburgh Health 
Care System indicates that the veteran had an "old healed 
fracture" through the junction of the middle and distal 
thirds of the left clavicle.  The service medical records 
indicate that the veteran was diagnosed as having muscle 
strain in his left shoulder in June 1977.  Based upon this 
evidence, the RO determined in January 1999 that the veteran 
was not entitled to service connection for the left shoulder 
disorder.  It determined that there was no evidence to 
connect the current left shoulder condition to the acute 
muscle strain that had occurred in service.


In August 1999, the RO received a memorandum from the 
veteran's representative, indicating that the veteran had 
received care subsequent to the January 1999 rating decision, 
at the Highland Drive VA Medical Center (VAMC), the 
University Drive VAMC, and the Butler VAMC.  The RO procured 
some of the identified treatment records from the VA 
Pittsburgh Health Care System and the Butler VAMC.  Based 
upon said records the RO determined, in October 1999, that 
denial of service connection for the claimed left shoulder 
disorder would be continued.  

As discussed above, the veteran did not submit an NOD in 
response to the RO's January 1999 rating decision which 
denied service connection.  The record discloses that the 
veteran was provided notice of the January 1999 rating 
decision denying his claim.  He did not initiate an appeal of 
the RO's decision.  A determination on a claim by the agency 
of original jurisdiction of which a claimant is properly 
notified is final if an appeal is not filed as prescribed in 
VA regulations.  Therefore, the denial of the veteran's claim 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  

Prior final decisions of the RO may be reopened upon the 
receipt of evidence that is both new and material.  38 
U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  New and material evidence received 
prior to the expiration of the appeal period will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.  
38 C.F.R. § 3.156(b).

In addition, the law is clear that "the Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) aff'g Barnett v. Brown, 8 Vet.App. 1 (1995).

The Board further observes that the United States Congress 
has recently passed, and the President has signed into law, 
legislation addressing VA's mandate to assist veterans in 
developing evidence in support of their claims.  Several 
bills were involved in that process, and the legislation 
which now governs cases such as this is the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096.  The Board also notes that the Veterans Claims 
Assistance Act of 2000 contains a number of new provisions 
pertaining to claims adjudication.  Of significance in the 
matter of new and material evidence is language which 
provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS.-Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
January 1999 rating decision is a final determination and was 
the last decision to address the issue of service connection 
for residuals of left shoulder strain, the evidence to be 
considered to determine whether new and material evidence has 
been received is the evidence which has been received since 
that decision.  The evidence received subsequent to that 
decision is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).  

In this case, the Board notes that the RO did not make a 
determination as to whether the evidence identified and 
procured after the January 1999 rating decision was new and 
material prior to making its October 1999 rating decision.  
As discussed above, such a determination must be made prior 
to proceeding to the merits of the veteran's claim for 
service connection.

However, prior to rendering a determination as to whether the 
veteran has submitted new and material evidence to reopen a 
claim for service connection for the residuals of left 
shoulder strain, the Board finds that there are procedural 
defects that require correction.  In this regard, we note 
that VA, when on notice that relevant evidence may exist 
which would substantiate the claim, has a responsibility 
under 38 U.S.C.A. § 5103(a) to inform the claimant what 
evidence is required.  See Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000); 
see also Robinette v. Brown, 8 Vet.App. 69 (1995).  The 
obligation created under section 5103(a) also applies when a 
veteran files a request to reopen his or her claim.  Graves 
v. Brown, 8 Vet.App. 522 (1996).  However, there must be some 
degree of probability that, once VA informs the claimant of 
the necessity of securing certain evidence, the appellant 
will be able to obtain said evidence.  Marciniak v. Brown, 10 
Vet.App. 198 (1997).

Here, the veteran has identified medical evidence that is not 
currently associated with the claims file.  The August 1999 
letter from the veteran's representative indicates that the 
veteran had received examinations and treatment from the 
Highland Drive VA Medical Center (VAMC), the University Drive 
VAMC, and that he had had an MRI at the Butler VAMC.  The 
Board notes that there are references to a left shoulder 
disorder in the VA medical records contained in the claims 
file.  However, there is no MRI report, although it is 
referenced in a January 2000 surgical report.  VA treatment 
records are considered to be constructively included within 
the record, and must be acquired if material to an issue on 
appeal.  See Dunn v. West, 11 Vet.App. 462 (1998); Bell v. 
Derwinski, 2 Vet.App. 611, 613 (1992).  Because these 
identified records are probative of the veteran's claim and 
may constitute new and material evidence, VA must make 
further efforts to obtain them from these VA medical 
facilities.  See Dunn v. West, supra; see also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A).

In view of the foregoing, the Board finds that additional 
development is necessary, and this case is therefore Remanded 
to the RO for the following development:

1.  The RO should obtain from the veteran the 
names and addresses of all VA and non-VA 
medical care providers who have treated him 
for his left shoulder disorder since service 
discharge.  
After securing the necessary release(s), the 
RO should request any such records that are 
not already contained in the claims folder.

2.  The RO should obtain the veteran's 
complete inpatient and outpatient treatment 
records from the Butler, Highland Drive, and 
University Drive VAMCs and any other 
identified VA facility, since service 
discharge.  Once obtained, all records must 
be associated with the claims folder.

3.  Following completion of the above noted 
development actions, the RO must review the 
claims folder and ensure that all additional 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.

4.  If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC) on 
the issue of whether the veteran has 
submitted new and material evidence to reopen 
the claim of service connection for his left 
shoulder disorder.  The SSOC should fully 
comply with the provisions of 38 U.S.C.A. § 
7105(d)(1).  The SSOC must contain a citation 
to 38 C.F.R. § 3.156 and a discussion of 
whether new and material evidence has been 
submitted to reopen the claim based on these 
criteria.  In doing so, a determination 
should be made as to whether the new evidence 
"(1) bears directly or substantially on the 
specific matter, and (2) is so significant 
that it must be considered to fairly decide 
the merits of the claim."  If new and 
material evidence is determined to have been 
submitted, the old and new evidence should be 
considered in accordance with the provisions 
of 38 U.S.C.A. § 5108.  The reason(s) for the 
determination made in this case should also 
be provided.  Thereafter, the veteran and his 
representative should be given the 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999).  The purpose of this REMAND 
is to obtain additional medical evidence and to afford due 
process to the veteran.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



